COURT OF APPEALS
                                       SECOND DISTRICT OF TEXAS
                                                   FORT WORTH
 
                                        NO.
2-09-206-CV
 
HARRIS METHODIST SOUTHWEST HOSPITAL                          APPELLANT
 
                                                   V.
 
TIFFANY KNIGHT                                                                   APPELLEE
 
                                               ----------
           FROM THE 352ND DISTRICT COURT OF
TARRANT COUNTY
                                               ----------
                 MEMORANDUM
OPINION[1] AND
JUDGMENT
                                               ----------
We have
considered the parties' AAgreed Motion To Dismiss Appeal.@  It is the court=s
opinion that the motion should be granted; therefore, we dismiss the
appeal.  See Tex. R. App. P.
42.1(a)(1), 43.2(f).
Costs of
the appeal shall be paid by the party incurring the same, for which let
execution issue.  See Tex. R. App.
P. 43.4.
PER
CURIAM
PANEL:  WALKER, LIVINGSTON, AND
GARDNER, JJ.  
 
DELIVERED: January 19, 2010




[1]See Tex. R. App. P. 47.4.